SOMERYILLE, J.
— There is no conflict in that part of the evidence which shows that Grimmer held the mules in controversy as the mere bailee of the plaintiff, without authority to sell or otherwise dispose of them. The law is settled that a bailee can not make a valid sale of the property, which is the subject of the bailment, even to a bona fide purchaser who may buy in ignorance of the vendor’s want of title. The purchaser in such cases is charged with notice of the true ownership of the property, and buys at his peril. McCall v. Powell, 64 Ala. 254; Calhoun v. Thompson, 56 Ala. 166; Sumner v. Woods, 67 Ala. 139; Fairbanks v. Eureka Co., Ib. 109.
The several charges requested by the appellant entirely ignored this principle, and were based on a supposed state of facts not supported by the evidence set out in the bill of exceptions.
The appellant can base no assignment of error on the fact that the judgment rendered against the sureties on his replevy bond was improper or irregular. If error, this was without injury to him, and the sureties are not parties to this suit, or record.
Judgment affirmed.